Citation Nr: 0804291	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  03-35 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for maxillary sinusitis 
with allergic rhinitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from August 1964 
to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  Specifically, in that decision, the 
St. Petersburg RO denied the veteran's claim of entitlement 
to a disability rating greater than 10 percent for the 
service-connected maxillary sinusitis with allergic rhinitis.  
Due to the veteran's residence, his claims folder remains in 
the jurisdiction of the RO in San Juan, the Commonwealth of 
Puerto Rico.  


FINDING OF FACT

No objective pathology has been associated with either 
maxillary sinusitis or allergic rhinitis.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected maxillary sinusitis with allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), § 4.97, Diagnostic 
Codes 6513 & 6522 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Letters issued in July 2002 and June 2006 in the present case 
notified the veteran of the type of evidence needed to 
support his increased rating claim.  The documents also 
informed him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to this issue but 
that he must provide enough information so that the agency 
could request the relevant records.  Further, the letters 
notified him of his opportunity to submit "any additional 
information or evidence that . . . [he] want[s] . . . [the 
agency] to try to get for . . . [him]," "any other evidence 
or information that . . . [he] think[s] will support [his] 
claim," as well as "any evidence in . . . [his] possession 
pertaining to . . . [his] claim."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that June 2006 letter also notified 
the veteran of the type of evidence necessary to establish 
the effective date (element #5).  See Dingess/Hartman, 
19 Vet. App. at 488.  However, as will be discussed below, 
the Board finds that the evidence of record does not support 
an award of an increased rating for the service-connected 
maxillary sinusitis with allergic rhinitis.  In light of this 
denial, no effective date will be assigned.  Thus, the Board 
finds that there can be no possibility of any prejudice to 
the veteran in proceeding with the issuance of a final 
decision of the claim adjudicated in this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO provided the veteran with adequate VCAA 
notification letters in July 2002 and June 2006.  While the 
July 2002 letter was issued to the veteran prior to the 
initial denial of his increased rating claim in January 2003, 
the June 2006 letter was clearly not furnished before that 
initial denial.  In any event, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in February 
2007, the increased rating claim was readjudicated, and a 
supplemental statement of the case (SSOC) was issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
issue adjudicated in this decision must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the increased 
rating issue adjudicated in this decision.  All available 
service medical records, as well as all relevant treatment 
records adequately identified by the veteran, have been 
obtained and associated with his claims folder.  
Additionally, the veteran has been accorded two pertinent VA 
examinations.  

Included in the claims folder is a copy of a February 1982 
decision granting Social Security Administration (SSA) 
disability benefits to the veteran.  Importantly, the basis 
of that award was the veteran's orthopedic and psychiatric 
disorders.  As his service-connected maxillary sinusitis with 
allergic rhinitis was not considered by the SSA in its 
February 1982 grant of benefits, a remand to accord the 
agency of original jurisdiction an opportunity to procure the 
medical records used as a basis for the SSA's decision is not 
necessary.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his increased rating claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following issue on appeal, based upon the evidence currently 
of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2006); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by a February 1967 rating action in the 
present case, the San Juan RO granted service connection, and 
assigned a noncompensable evaluation effective from August 
1966, for allergic rhinitis.  According to the service 
medical records, in January 1966, the veteran complained of 
bloody mucous, frontal sinus pain, and daily headaches.  
Inflamed mucosa was shown on examination, and the examiner 
diagnosed subacute sinusitis.  At a January 1967 post-service 
VA examination, the veteran complained of occasional 
nosebleeds and nasal secretion since 1966.  Although 
congested nasal mucosa was shown on examination, X-rays taken 
of the veteran's paranasal sinuses at that time were 
essentially negative.  

In July 1987, the San Juan RO redefined this 
service-connected disability as chronic left maxillary 
sinusitis with allergic rhinitis but confirmed the 
noncompensable evaluation for the disorder.  A May 1987 VA 
ears, nose, and throat examination was positive for congested 
turbinates with mild watery discharge and mild maxillary 
antrum opacity.  In pertinent part, the examiner diagnosed 
allergic rhinitis and chronic left maxillary sinusitis.  

By a March 1999 rating action, the San Juan RO awarded a 
compensable evaluation of 10 percent, effective from October 
1998, for the service-connected maxillary sinusitis with 
allergic rhinitis.  X-rays taken of the veteran's sinuses at 
a January 1999 VA nose, sinus, larynx, and pharynx 
examination reflected rhinitis and right maxillary sinusitis.  

The veteran's service-connected maxillary sinusitis with 
allergic rhinitis remains evaluated as 10 percent disabling.  
Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

In evaluating the veteran's service-connected maxillary 
sinusitis with allergic rhinitis in the present case, the RO 
has considered two diagnostic codes in particular.  According 
to the diagnostic code which rates impairment resulting from 
maxillary sinusitis, evidence of one or two incapacitating 
episodes of this disorder per year that require prolonged 
(lasting four to six weeks) antibiotic treatment or evidence 
of three to six non-incapacitating episodes of such a 
disability per year (characterized by headaches, pain, and 
purulent discharge or crusting) warrants a 10 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2007).  
Evidence of three or more incapacitating episodes of chronic 
maxillary sinusitis per year that require prolonged (lasting 
four to six weeks) antibiotic treatment or evidence of more 
than six non-incapacitating episodes of such a disorder per 
year (characterized by headaches, pain, and purulent 
discharge or crusting) will result in the next higher rating 
of 30 percent.  Id.  The highest evaluation pursuant to this 
Diagnostic Code, 50 percent, requires, following radical 
surgery, evidence of chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id.  

According to Diagnostic Code 6522 which rates impairment 
resulting from allergic, or vasomotor, rhinitis, evidence of 
more than 50 percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side, without polyps, 
warrants the assignment of a 10 percent evaluation.  
38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).  The highest 
rating allowable pursuant to this Diagnostic Code, 
30 percent, requires evidence of polyps.  Id.  

Throughout the current appeal, the veteran has complained of 
recurrent nasal allergies (resulting in sneezing, "runny" 
noses, coughing, sore throats, and an inability to breathe 
through his mouth), headaches three to four times per week, 
"incredible" headaches requiring confinement to his bed 
once or twice a month, and trouble sleeping.  See, e.g., June 
2004 hearing transcript (T.) at 4-5, 7-8.  According to 
testimony provided by the veteran in June 2004, these 
symptoms require antibiotics, nasal spray, and other 
medication designed "to clean . . . [his] sinus area" as 
well as outpatient medical care twice a year.  Alternatively, 
he also testified that he self-medicates his sinus and 
allergic rhinitis symptoms.  T. at 4-5, 7-9.  The veteran's 
lay descriptions are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, the 
lay descriptions of this service-connected disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

Available pertinent medical records received during the 
current appeal reflect only occasional treatment for the 
service-connected maxillary sinusitis with allergic rhinitis.  
The Board acknowledges that nasal discharge was shown on 
physical examinations conducted at September 2004 and 
September 2006 VA outpatient treatment sessions.  
Significantly, however, the physical evaluations conducted at 
the remainder of the outpatient treatment sessions and at the 
August 2002 and January 2007 VA examinations were 
consistently negative.  Specifically, these multiple 
evaluations repeatedly demonstrated the presence of a normal 
nasal septum as well as the absence of any pain or tenderness 
of the sinuses, purulent discharge, crusting, nasal 
obstruction, nasal polyps, postnasal drip, interference with 
breathing through the nose, dyspnea at rest or on exertion, 
or incapacitating episodes (requiring bed rest or treatment 
by a physician).  

The Board has considered the veteran's complaints of 
recurrent nasal allergies and headaches.  Significantly, 
however, as the Board has discussed, multiple physical 
examinations conducted during the current appeal have 
provided no evidence of sinusitis or allergic rhinitis.  
Without evidence of three or more incapacitating episodes of 
chronic maxillary sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, more than 
six non-incapacitating episodes of such a disorder per year 
(characterized by headaches, pain, and purulent discharge or 
crusting), or nasal polyps, the next higher schedular rating 
of 30 percent for the veteran's service-connected maxillary 
sinusitis with allergic rhinitis is not warranted.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6513 & 6522 (2007).  

Additionally, the Board has contemplated the propriety of the 
assignment of separate compensable ratings for the veteran's 
service-connected maxillary sinusitis and his 
service-connected allergic rhinitis.  In this regard, the 
Board notes that the evaluation of the same manifestation 
under different diagnoses must be avoided.  38 C.F.R. § 4.14 
(007).  However, a disability may be rated under separate 
diagnostic codes without violating the prohibition against 
pyramiding when the disorder is reflective of separate and 
distinct manifestations.  See Esteban v. Brown, 6 Vet. App. 
259, 261-262 (1994).  

Significantly, as the Board has noted in this decision, 
multiple physical examinations conducted during the current 
appeal have provided no evidence of sinusitis or allergic 
rhinitis.  Thus, without evidence of one or two 
incapacitating episodes of chronic maxillary sinusitis per 
year that require prolonged (lasting four to six weeks) 
antibiotic treatment, three to six non-incapacitating 
episodes of such a disorder per year (characterized by 
headaches, pain, and purulent discharge or crusting), and 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side (without polyps), separate 
compensable evaluations of 10 percent each for the 
service-connected maxillary sinusitis and the 
service-connected allergic rhinitis are not warranted.  
38 C.F.R. § 4.97, Diagnostic Codes 6513 & 6522 (2007).  

Consequently, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his service-connected maxillary 
sinusitis with allergic rhinitis.  His appeal regarding this 
issue must, therefore, be denied.  

In this regard, the Board also does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  At the June 
2004 personal hearing, the veteran testified that sinus 
attacks resulting in severe headaches, nausea, and 
sensitivity to light require him to leave work so that he can 
go home and lie in bed.  T. at 6.  Importantly, however, at 
the August 2002 and January 2007 VA examinations, the veteran 
specifically denied experiencing incapacitating episodes that 
require bed rest or treatment by a physician.  In fact, the 
pertinent objective evaluation findings shown throughout the 
current appeal have been normal.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected maxillary sinusitis with allergic 
rhinitis has resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the veteran's 
service-connected maxillary sinusitis with allergic rhinitis 
for any time during the current appeal.  


ORDER

A disability rating greater than 10 percent for 
service-connected maxillary sinusitis with allergic rhinitis 
is denied.  




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


